Exhibit 10.20

 

R.R. DONNELLEY & SONS COMPANY

STOCK UNIT AWARD

(2003 LTIP)

 

This Stock Unit Award (“Award”) is granted as of January 4, 2005 by R.R.
Donnelley & Sons Company, a Delaware corporation (the “Company”), to
«First_Name» «Last_Name» (“Grantee”).

 

1. Grant of Award. The Company hereby credits to Grantee «MWI_RSU_Grant» stock
units (the “Stock Units”), subject to the restrictions and on the terms and
conditions set forth herein. This Award is made pursuant to the provisions of
the Company’s Moore Wallace Incorporated 2003 Long Term Incentive Plan (the
“2003 LTIP”). Capitalized terms not defined herein shall have the meanings
specified in the 2003 LTIP. Grantee shall indicate acceptance of this Award by
signing and returning a copy hereof.

 

2. Vesting.

 

(a) Except to the extent otherwise provided in paragraphs 2(b) or 3 below, the
Stock Units shall vest in four equal 25% increments on the first anniversary,
second anniversary, third anniversary and fourth anniversary of the grant date.

 

(b) Upon the occurrence of a Change in Control, any portion of the Stock Units
that is not fully vested, shall, in accordance with the terms of the 2003 LTIP,
become fully vested.

 

3. Treatment Upon Separation or Termination.

 

(a) If Grantee’s employment terminates by reason of death, Disability (as
defined as in the Company’s long-term disability policy as in effect at the time
of Grantee’s disability) or retirement on or after age 65, any portion of the
Stock Units that is unvested as of the date of such a termination shall become
fully vested.

 

(b) If Grantee’s employment terminates prior to age 65 by reason of a Qualifying
Retirement at any time prior to the first anniversary of the grant date, any
portion of the Stock Units that is unvested as of the date of such a termination
shall be forfeited. If Grantee’s employment terminates prior to age 65 by reason
of a Qualifying Retirement at any time after the first anniversary of the grant
date, any portion of the Stock Units that is unvested as of the date of such a
termination shall become fully vested. A “Qualifying Retirement” is defined as
(A) Grantee is an active participant in a Company sponsored retirement benefit
plan and is eligible to commence benefits thereunder at the time of cessation of
employment and the Company has not terminated Grantee’s employment for cause (a
Grantee that is a participant in the Retirement Benefit Plan of R.R. Donnelley &
Sons Company (the “RR Donnelley Pension Plan”) is eligible to commence benefits
under the plan if Grantee is eligible to commence benefits

 



--------------------------------------------------------------------------------

under the traditional formula of the RR Donnelley Pension Plan, or would have
been eligible to commence benefits under the traditional formula of the RR
Donnelley Pension Plan had Grantee been a participant in the traditional formula
of the RR Donnelley Pension Plan during his or her service with R.R. Donnelley &
Sons Company and/or any subsidiary at the time of cessation of employment), (B)
Grantee is not an active participant in a Company sponsored retirement benefit
plan but Grantee would have been eligible to commence benefits under the
traditional formula of the RR Donnelley Pension Plan had Grantee been a
participant in the traditional formula of the RR Donnelley Pension Plan during
his or her service with the Company and/or any subsidiary at the time of
cessation of employment or (C) a cessation of employment that the Committee
determines is a Qualifying Retirement.

 

(c) If Grantee’s employment terminates other than for death, Disability or
retirement on or after age 65 or a Qualifying Retirement, any portion of the
Stock Units that is unvested as of the date of such a termination shall be
forfeited.

 

(d) The Committee may, in its sole discretion and subject to the terms of the
2003 LTIP, determine such other circumstances that will result in accelerated
vesting, in whole or part, of the Stock Units.

 

4. Issuance of Common Stock in Satisfaction of Stock Units. As soon as
practicable following each vesting date, the Company shall issue one share of
common stock of the Company (“Common Stock”) to Grantee for each Stock Unit that
has vested on such date. Each Stock Unit shall be cancelled upon the issuance of
a share of Common Stock with respect thereto.

 

5. Dividends. No dividends or dividend equivalents will accrue with respect to
the Stock Units.

 

6. Rights as a Shareholder. Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of the Stock Units.

 

7. Withholding Taxes.

 

(a) As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, the Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Grantee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to Grantee.

 

(b) Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company, (2)

 

2



--------------------------------------------------------------------------------

delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, or (3) directing the Company to withhold a number
of shares of Common Stock otherwise issuable to Grantee pursuant to this Award
having a fair market value, determined as of the Tax Date, equal to the Required
Tax Payments or any combination of (1)-(3). Any fraction of a share of Common
Stock which would be required to satisfy such an obligation shall be disregarded
and the remaining amount due shall be paid in cash by Grantee. No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full. For purposes of this Award, the fair
market value of a share of Common Stock on a specified date shall be determined
by reference to the average of the high and low transaction prices in trading of
the Common Stock on such date as reported in the New York Stock
Exchange-Composite Transactions, or, if no such trading in the Common Stock
occurred on such date, then on the next preceding date when such trading
occurred.

 

8. Non-Solicitation.

 

(a) Grantee shall not, while employed by the Company and for a period of one
year from the date of termination of Grantee’s employment with the Company for
any reason, including termination by the Company with or without cause, directly
or indirectly, either on Grantee’s own behalf or on behalf of any other person,
firm or entity, solicit or provide services which are the same as or similar to
the services the Company provided or offered while Grantee was employed by the
Company to any customer or prospective customer of the Company (i) with whom
Grantee had direct contact in the course of Grantee’s employment with the
Company or about whom Grantee learned confidential information as a result of
his or her employment with the Company and (ii) that, at the time of, or at any
time within the two-year period prior to, Grantee’s termination of employment,
was a customer of the Company or prospective customer whom the Company was
actively soliciting.

 

(b) Grantee shall not while employed by the Company and for a period of one year
from the date of termination of Grantee’s employment with the Company for any
reason, including termination by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any Company employee(s) who
was an employee at such time or was an employee of the Company within six months
immediately prior to such time to terminate their employment with the Company or
to accept employment with any competitor, supplier or customer of the Company,
nor shall Grantee cooperate with any others in doing or attempting to do so. As
used herein, the terms “solicit, induce or encourage” include, but are not
limited to, (i) initiating communications with a Company employee relating to
possible employment, (ii) offering bonuses or additional compensation to
encourage Company employees to terminate their employment with the Company and
accept employment with a competitor, supplier or customer of the Company, or
(iii) referring Company employees to personnel or agents employed by
competitors, suppliers or customers of the Company.

 

3



--------------------------------------------------------------------------------

9. Miscellaneous

 

(a) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

 

(b) Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

 

(c) This Award shall be governed in accordance with the laws of the Province of
Ontario and the laws of Canada.

 

(d) This Award shall be binding upon and inure to the benefit of any successor
or successors to the Company.

 

(e) Neither this Award nor the Stock Units nor any rights hereunder or
thereunder may be transferred or assigned by Grantee other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the Company.
Any other transfer or attempted assignment, pledge or hypothecation, whether or
not by operation of law, shall be void.

 

(f) The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement or the
Stock Units. This Agreement and the Stock Units are subject to the provisions of
the 2003 LTIP and shall be interpreted in accordance therewith.

 

(g) If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder. Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be from the Company’s general assets in accordance with
this Award and the issuance of any Common Stock shall be subject to the
Company’s compliance with all applicable laws including securities law and the
laws its jurisdiction of incorporation or continuance, as applicable, and no
Grantee shall have any interest in, or lien or prior

 

4



--------------------------------------------------------------------------------

claim upon, any property of the Company or any subsidiary by reason of that
obligation. If Grantee is a resident of Canada, Grantee hereby indemnifies the
Company against and agrees to hold it free and harmless from any loss, damage,
expense or liability resulting to the Company if any sale or distribution of the
Common Stock by Grantee is contrary to the representations and agreements
referred to above.

 

(h) If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

 

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

 

R.R. Donnelley & Sons Company

By:

   

Name:

   

Title:

   

 

All of the terms of this Award are

accepted as of this      day of             ,

200  .

  

Grantee:

 

5